Exhibit 10.2 INTERNATIONAL STEM CELL CORPORATION CERTIFICATE OF DESIGNATION OF RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF THE SERIES D PREFERRED STOCK The Board of Directors of International Stem Cell Corporation (the "Corporation") hereby provides for the issuance of a series of preferred stock of the Corporation and does hereby fix and determine the rights, preferences, privileges, restrictions, and other matters related to said series of preferred stock as follows: 1.Designation of Series D Preferred Stock.The shares of such series shall be designated as "SeriesD Preferred Stock" and the number of shares constituting such series shall be fifty (50) shares of Series D Preferred Stock, par value $0.001 per share ("Series D Preferred Stock"). 2.Rank, Parity and Seniority.The Series D Preferred Stock shall rank senior to the Series A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Common Stock, and any other capital stock of the Corporation that is junior to the Series D Preferred Stock (the "Junior Shares") as to liquidation, dividends, redemption and upon a Liquidation Event (as defined in Section 4(a) below).Series A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock and any other series of Preferred Stock subsequently created that is junior to the Series D Preferred Stock may be referred to collectively in this Designation as "Junior
